Application by a defendant in a pending criminal action in the County Court, Kings County, pursuant to section 593 of the Judiciary Law, for permission to examine the records in the office of the County Clerk of Kings County with respect to prospective jurors and the methods used in their selection for service. Application granted to the extent of: (a) authorizing the County Clerk of Kings County to make available to the applicant and his attorneys all the official data (including the questionnaires) now on file in the office of said County Clerk, concerning prospective trial jurors and special jurors for the County Court, Kings County, for the years 1957 to 1961 inclusive; and (b) permitting the applicant and his attorneys to inspect such data and questionnaires. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.